People v Rose (2020 NY Slip Op 01935)





People v Rose


2020 NY Slip Op 01935


Decided on March 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2017-00201
 (Ind. No. 3045/11)

[*1]The People of the State of New York, respondent,
vRoosevelt Rose, appellant.


Paul Skip Laisure, New York, NY, for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (John M. Castellano and Johnnette Traill of counsel; Victoria Randall on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the Supreme Court, Queens County (Barry Kron, J.), imposed December 1, 2016, after remittitur from this Court for resentencing (see People v Rose, 142 AD3d 1110), on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
The defendant has completed the term of imprisonment imposed, and thus, his contention that this portion of the sentence was excessive has been rendered academic (see People v Worrell, 158 AD3d 828; People v Stockinger, 131 AD3d 550, 551). Contrary to the defendant's contention, the period of postrelease supervision imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., MALTESE, BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:	 Aprilanne Agostino
Clerk of the Court